Citation Nr: 1449060	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-02 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for hypertension.

2.  Entitlement to an increased rating for residuals of prostate cancer, rated as 20 percent prior to February 11, 2010 and 40 percent from February 11, 2010, to include the propriety of the reduction from a 100 percent disability rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1952 to August 1955 and November 1955 to June 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Regarding the claim for an increased rating for hypertension, the Veteran submitted a timely notice of disagreement to the February 2010 rating decision in February 2010, a statement of the case was issued in January 2011 and a VA Form 9 was received in January 2011.  

Regarding the issue of entitlement to an increased rating for residuals of prostate cancer, the Veteran submitted a timely notice of disagreement to the April 2009 rating decision in May 2009.  As noted in the Remand section below, a statement of the case must be issued regarding the propriety of the reduction from a 100 percent disability rating.  The Veteran also submitted a timely notice of disagreement to the February 2010 rating decision denying him entitlement to an increased rating for residuals of prostate cancer in February 2010, a statement of the case was issued in January 2011 and a VA Form 9 was received in January 2011.  

In a December 2012 rating decision, the RO granted an increased evaluation of 40 percent for residuals of prostate cancer, effective February 2010.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 40 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2014 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ suggested submission of medical evidence, in the form of treatment records.  The Veteran was represented at the hearing by a representative of the Disabled American Veterans.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his disabilities on appeal.  Accordingly, the Board finds that Rice is not applicable in this case.

The issues of entitlement to service connection for a heart disorder, as secondary to hypertension, entitlement to service connection for a kidney disorder, as secondary to hypertension, entitlement to a disorder manifested by swelling of the legs and ankles, as secondary to hypertension, and entitlement to a compensable rating for traumatic arthritis of the left wrist have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2014 BVA Hearing Transcript, pages 2, 7-12.  Therefore, the Board does not have jurisdiction over them and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issue of entitlement to an increased rating for residuals of prostate cancer, rated as 20 percent prior to February 11, 2010 and 40 percent from February 11, 2010, to include the propriety of the reduction from a 100 percent disability rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDING OF FACT

The Veteran's hypertension is not manifested by a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2009 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in July 2009, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records have been reviewed.  

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher than 10 Percent for Hypertension

Service connection for hypertension was granted in an October 1977 rating decision, at which a rating of 10 percent was assigned, effective July 1977.  In May 2009, the Veteran submitted a claim for entitlement to an increased rating.  He asserts his hypertension is more severe than what is represented by a 10 percent rating. 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Id.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).

Treatment records indicate that in September 2008 the Veteran's blood pressure was 138/71.  In October 2008, it was noted that the Veteran might need more anti-hypertension medications.  The Veteran was instructed to keep a blood pressure record at home.

VA outpatient records from March 2009 report a blood pressure reading of 120/65.  Private records indicate a blood pressure of 140/80 in April 2009.

The Veteran was afforded a VA examination in July 2009.  It was noted that the Veteran was currently taking two medications for the treatment of his hypertension.  Blood pressure readings were 132/82 while lying, 128/87 sitting, and 130/82 standing.  It was noted that the Veteran had normal heart rate and rhythm but that he had a pacemaker.  There was no evidence of hypertensive heart disease or arteriosclerotic complications of hypertension present.

The Veteran was afforded a VA examination in September 2010.  It was noted that he was taking two medications for his hypertension.  Examination revealed a blood pressure of 120/80.  There was no evidence of congestive heart failure or pulmonary hypertension.  It was noted that the Veteran was a police supervisor for 14 years and worked at the commissary for a year, but retired in 2003 due to age or duration of work.

A private treatment note indicates blood pressure readings of 114/68 in April 2011, and 124/60 in July 2012.

The Veteran was afforded a VA examination in October 2012.  It was noted that he was currently taking four medications for hypertension.  The examiner stated that with the medication he is on, the Veteran's blood pressure was well controlled.  The examiner indicated that the Veteran did not have a history of a diastolic blood pressure elevation to predominately 100 or more.  Current blood pressure was 133/77.  

Private treatment records indicate the Veteran's blood pressure was 152/90 in January 2013.

As stated previously, to warrant the next higher rating of 20 percent, the Veteran must have a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In this case, there is no evidence of blood pressure readings at those levels.  In fact, although the Veteran has to take multiple medications, treatment notes indicate that the Veteran's blood pressure is fairly well controlled on medication.  As such, the Board finds that the Veteran's current rating of 10 percent appropriately compensates the Veteran for the severity of his disability. 

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Unfortunately, there is simply no evidence of record that would entitle the Veteran to the next higher rating of 20 percent, as there is no evidence of blood pressure readings with a diastolic level predominately 110 or more or a systolic level of 200 or more. 

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation or separate evaluation.  However, the Board notes that the Veteran is diagnosed with hypertension.  Thus, the Board finds that Diagnostic Code 7101, for hypertension, is the most appropriate.

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hypertension is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required any hospitalization solely for his hypertension.  

Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that the Veteran has been hospitalized for heart problems; however, this issue has been referred to the RO for adjudication.  

In short, there is nothing in the record to indicate that the disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Entitlement to a rating higher than 10 percent for hypertension is denied.



REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

By way of background, in February 2007, the Veteran submitted a claim requesting an increase in his prostate cancer rating; however, at the time, the Veteran was not yet service connected for prostate cancer.  In August 2007, service connection for residuals of prostate cancer was granted, with an evaluation of 100 percent assigned, effective February 1, 2007.

In November 2008, the RO proposed a reduction in the Veteran's residuals of prostate cancer disability rating from 100 percent to 20 percent following a VA review examination.  The Veteran did not submit any additional evidence.  In April 2009, the RO reduced the Veteran's rating from 100 percent to 20 percent, effective July 1, 2009.  Thereafter, in a May 2009 statement, the Veteran stated that he received notification of the reduction, and was submitting medical records in response.  He asked VA to review the medical records and continue his 100 percent rating.  The Board notes this was filed in response to the rating reduction.  Thus, the Board finds that the issue of the propriety of the rating reduction is before the Board along with consideration of the proper current evaluation of the Veteran's service-connected disability. 

In a January 2011 statement of the case, the RO addressed only the entitlement to an increased evaluation of the residuals of prostate cancer and did not address the issue of whether the rating reduction was proper.  Based on the Board's finding that the Veteran filed a timely notice of disagreement with regard to the reduction of the disability rating for residuals of prostate cancer, he must be issued a statement of the case related to that issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The Board notes that the issue of entitlement to an increased rating for residuals of prostate cancer, rated as 20 percent prior to February 11, 2010 and 40 percent from February 11, 2010 are inextricably intertwined with the issue of the propriety of the reduction from a 100 percent disability rating.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Send the Veteran a Statement of the Case as to the issue of whether the reduction of the rating for residuals of prostate cancer from 100 percent to 20 percent was proper.  The Veteran should be informed of the actions necessary to perfect an appeal. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to an increased rating for residuals of prostate cancer, rated as 20 percent prior to February 11, 2010 and 40 percent from February 11, 2010, to include the propriety of the reduction from a 100 percent disability rating.

4.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


